Citation Nr: 1705076	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from August 1984 to February 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 
 
In the September 2012 rating decision, the Veteran was denied service connection for bilateral hearing loss.  Although the Veteran's claim for entitlement to service connection for tinnitus was not addressed in the September 2012 rating decision, the Veteran was given notice that his claim was denied in a September 2012 notification letter.  Therefore the Board has taken jurisdiction over the issue of tinnitus.

The Veteran also listed tinnitus as an issue on appeal on his May 2013 appeal to the Board.  Following the September 2012 rating decision, in an April 2013 rating decision, the RO denied the Veteran's claim for service connection for pes planus (flat feet).

The issue of bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in the right ear during service, and was not aggravated in the left ear during service, and therefore the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service.
2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service. 


CONCLUSION OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23, 356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The RO provided notice to the Veteran for his bilateral hearing loss and tinnitus claims in a June 2012 letter, prior to the date of the issuance of the appealed September 2012 rating decision.  The June 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of an August 2012 VA examination.  

The August 2012 VA examination report reflects that the VA examiner reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the August 2012 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) (2016).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran claims that he has current bilateral hearing loss as a result of his in-service noise exposure which included being exposed to loud printers, a tank trial and participation in annual weapons qualifications.  These weapons included M16 and M60 rifles and pistols. 

As evidenced below, the Veteran's August 1984 entrance examination demonstrated that the Veteran's hearing in his right ear was within normal limits.  In his left ear, there was mild hearing loss. 

Audiometric testing at the Veteran's entrance examination in August 1984 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
5
0
0
25
45

Audiometric testing at the Veteran's separation examination in February 1994 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
5
LEFT
10
5
5
35
45






The Veteran underwent a VA examination in August 2012 which included audio metric testing revealing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
15
30
LEFT
15
0
5
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

After reviewing the Veteran's claims file, the examiner opined that although the Veteran's entrance and separation hearing exams showed a slightly negative difference in the Veteran's hearing, there was no significant threshold shift of more than 10 dB from entrance to separation.  The examiner cited literature from her field which stated that one can expect a threshold change to vary from test to test by as much as 10 dB, and therefore the threshold shift from the Veteran's entrance to separation was not significant.  

Therefore, although the examiner noted that the Veteran had hearing loss in his left ear which pre-existed service, his pre-existing hearing loss was not aggravated beyond normal progression by military service. 

The VA examiner further stated in August 2012 that the Veteran had a current diagnosis of sensorineural hearing loss (in the frequency range of 500-4000 Hz) in both his right and left ears.  However, she also noted that the Veteran may have hearing loss at a level in the right ear that is not considered to be a disability for VA purposes. 

In her conclusion, the VA examiner found that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  She further concluded that since the Veteran's hearing did not change by more than 10 dB during his military service, and therefore it is not as likely as not that there had been any adverse effect on the Veteran's hearing during his military service.  Lastly, she noted that it was not likely that the current hearing loss was from military noise exposure. 

The Veteran also submitted private treatment records from January 2013, which offered a diagnosis of bilateral sensorineural hearing loss and concluded that it was quite likely that his hearing loss began in military service as a result of noise exposure suffered there.  However, this conclusion is inconsistent with the record because it fails to address that the Veteran's entrance medical exams which show evidence of left ear hearing loss prior to service and did not address the presence of left hearing loss disability at service entry. The Board has placed greater probative value on the findings of the VA examination that cited to, and discussed in detail, the Veteran's service treatments records and the lack of clinical significance of the record threshold shifts during service.  

As the Veteran's left ear hearing loss was noted at entry, the presumption of soundness is inapplicable, and the Board will address aggravation in service. Although the Veteran's service treatment records show a threshold shift during service, it did not change by more than 10dB.  The VA examiner did not consider this shift to be a worsening of the disability and provided a reasoned rationale for so concluding.  In so doing, the VA found no aggravation of hearing loss in service.  Thus, the Board concludes that the weight of the evidence indicates that the Veteran's hearing loss was not aggravated by service.

In light of the foregoing, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied, upon weighing the August 2012 VA examiner's opinion most heavily, as competent medical evidence of record establishing a negative nexus.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58   (1990); 38 C.F.R. § 3.102.


Tinnitus

Along with bilateral hearing loss, the Veteran contends that his tinnitus is related to service.

As noted above, the Veteran was afforded an August 2012 VA examination for tinnitus.  He reported symptoms, including ringing in his ears which he described as occurring several times per day.  He also reported the condition began while on active duty in the Army.  The examiner diagnosed the Veteran with tinnitus, but she noted that there was no significant threshold shift from the Veteran's entrance to separation from the Army and that his tinnitus was most likely from his pre-existing hearing loss when he entered the military.  Despite the Veteran's history of tinnitus during service, she concluded the Veteran's currently diagnosed tinnitus is less likely as not (less than 50% probability) caused by his military service noise exposure.  

With regard to the tinnitus claim, unlike hearing loss disability, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions (see Charles v. Principi, 16 Vet. App. 370 (2002)), and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection (see, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

During the course of the appeal, the Veteran has consistently reported a history of tinnitus dating to service.  As the Veteran is competent to report tinnitus, the Board finds his statements regarding a continuity of symptoms of tinnitus are both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

1.  Entitlement to service connection for bilateral hearing loss disability is denied.

2.  Entitlement to service connection for tinnitus is granted denied.


REMAND

Bilateral Pes Planus (Flat Feet)

The Veteran seeks entitlement to service connection for bilateral pes planus. Unfortunately, a remand is required in this case.  Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for bilateral pes planus.

A VA examination is needed to determine whether the Veteran has bilateral pes planus, or any other foot disorders, which are related to his period of service.  The Veteran's private treatment records from September 2011 to November 2012 show he has left and right foot pain.  In these records the Veteran stated that he has been experiencing foot pain off and on since his period of service.  He has indicated that he believes that his foot pain was caused by the footwear he wore while in the Army, due to its lack of arch support.  The private treatment records also show that the Veteran has a history of plantar fasciitis, exostosis and osteoarthrosis in his feet.  

The Veteran's claims are further supported by a March 2013 buddy statement, which sets forth that the Veteran complained of foot problems, began wearing inserts in his shoes and requested new footwear during his service in order to alleviate his foot issues.  

There is no medical opinion of record that addresses whether the Veteran's current bilateral foot disorders are related to his in-service complaints.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran claims that he has current bilateral pes planus as a result of his in-service footwear.  The Board finds his report of in-service foot pain, current foot pain and buddy statements regarding reports of foot pain and use of insoles to be credible and consistent with his military duties.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right and left foot disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  Provide the Veteran with an appropriate examination to determine the nature and etiology of any right and/or left foot disorder(s).  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions to the following:

a)  Identify the nature of the Veteran's claimed right and/or left foot disorder(s). 

b)  For any diagnosed right and/or left foot disorder(s) is it at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed disorder is causally or etiologically related to the Veteran's period of active service. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The rationale for all opinions expressed must be provided. If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


